Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claim(s) 1 and 10 were previously pending and were rejected in the previous office action. Claim(s) 1 and 10 were amended. Claim(s) 2-9 and 11-19 have been cancelled. Claim(s) 1 and 10 are currently pending and have been examined. 

Response to Arguments 
Claim Rejections - 35 USC § 101
	Applicant’s arguments, see page(s) 9-11 of Applicant’s Response, filed April 29, 2022, with respect to ‘Alice,’ 35 USC § 101 rejection of Claim(s) 1 and 10 have been fully considered but they are not persuasive.
	First, Applicant argues, on page 9, that the amended Independent
Claim(s) 1 and 10, do not fall within the revised Step 2A Prong Two framework.
Examiner, respectively, disagrees with applicant. As an initial matter, examiner provided a detailed analysis of how the additional elements are not integrated into a practical application, see the non-final office action mailed 02/03/2022 page(s) 2-4. Similar to, Intellectual Ventures I LLC v. Capital One Bank, the court provided that merely “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer,” does not integrate a judicial exception into a practical application or provide an inventive concept. Here in this case, the judicial exception is not integrated into a practical application when efficiency and speed is improved when a customer is able to shop online, which, provides the benefit of having a sales vehicle to deliver the item to the customer because the stock management device helps facilitate the efficiency and speed of the online shopping for mobile vehicles, however, merely appending generic computer functionality to lend speed or efficiency to the performance of an abstract concept doesn’t meaningfully limit the claim(s) thus as a whole applicant’s limitations merely describe how to generally “apply,” the concept(s) of an existing process of ordering items online via a device to have it delivered to a customer, which, at best are mere instructions to apply the exception. Also, similar to, Affinity Labs v. DirecTv, the court found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. Here, the additional elements are merely receiving, transmitting, and storing delivery, stock, and delivery vehicle information, which is no more than “applying,” the judicial exception. Examiner, further, notes that the “mobile sales vehicle,” move and sell, indicates a “field-of- use,” within the technological environment of providing instructions to a vehicle for delivering an item to a customer for purchase. As currently claimed, there is no improvement to the functioning of the mobile sales vehicle, and the instructions sent are similar to those that would be sent by an entity specifying where to move a vehicle and sell items. Furthermore, like in Affinity Labs v. DirecTv, the additional elements generally link moving the vehicle and sell items, which, does no more than merely confine the use of the abstract idea to a vehicle traveling to a service area for selling items and thus fails to add an inventive concept to the claims. Also, similar to TLI Communications, the court found that gathering and analyzing information using conventional techniques and displaying those results are not sufficient to show an improvement to technology. Here, applicant’s claims are no different than TLI Communications as the claims merely gather delivery request information and product stock information for the delivery vehicles, which, delivery information will then be determined based on the amount of stock left over and delivery address information and the system will then provide the available stock items along with deliver vehicles to a user thus applicant’s claims are merely gathering delivery request and stock information and analyzing that information, which, is then displayed to a user, which, is considered not sufficient to show an improvement. Therefore, applicant’s arguments are not persuasive. 
	
	Second,  Applicant states, on page(s) 9-10, that the claims are integrated into a practical application since the management device implemented by an online shopping network provides a benefit of online shopping and a benefit by using mobile sales vehicle at least in terms of efficiency and speed. Examiner, respectfully disagrees with this analysis. As, an initial matter, examiner provided a detailed analysis of how the additional elements are not integrated into a practical application, see the non-final office action mailed 02/03/2022 page(s) 4-6. An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107. In this respect, the improvement consideration overlaps with other considerations, specifically the particular machine consideration (see MPEP § 2106.05(b)), and the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)). Thus, evaluation of those other considerations may assist examiners in making a determination of whether a claim satisfies the improvement consideration. Analogous to, FairWarning IP, LLC v. latric Sys, the court found that there was not a sufficient showing of an improvement in computer-functionality when accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, see MPEP 2106.05(a)(I).  Here, applicant’s limitations are not sufficient to show an improvement when by retrieving departure and arrival time information, which, the system will then determine the location information of the user and the search conditions can then be determined for presenting stock information and delivery locations to a user based on determining if the vehicles are within the location of the user and have the required stock item(s) delivered to the customer. The system will then update the stock information and provide the mobile food options to the user because the system is able use mere automation of a generic computer (i.e., stock management device/processor) to provide the information to a user faster using a general-purpose computer thus not improve the computer-functionality. Also, similar to Versata Dev Group, Inc., when the court found a commonplace business method being applied on a general purpose computer is not sufficient to show an improvement to technology. Here, in this case the user via a device is able to receive stock information along with sale vehicle information for the delivery of an ordered item, which, at best is merely ordering food items (e.g., common business method) via a device of the customer. Also, examiner, guides applicant to the above argument of how/why ‘moving,’ and ‘selling,’ by the “mobile sales vehicle,” merely amounts to generically linking and field-of-use. Examiner, also, notes that applicant has provided that these methods of ordering via a sales vehicle and purchasing items at a store are merely common business methods, see applicant’s specification 0003-0005 and 0008. Therefore, applicant’s arguments are not persuasive.

	Third, Applicant states, on page 10, that the claims are not well-understood, routine or conventional since the Examiner failed to expressly support such a rejection. Examiner, respectfully disagrees with this analysis. As, an initial matter, examiner provided a detailed analysis of how and why these limitations amounted to well-understood, routine, and conventional activity, see the non-final office action mailed 02/03/2022 page(s) 11-12.

	Fourth, Applicant states, on page(s) 10-11, that the claims qualify as “significantly more” since the claims recite a non-routine and/or non-conventional technological solution to a technological problem as evidenced by the non-obviousness of the claimed features. Examiner, respectfully, disagrees with this argument. Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112  inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101  inventive concept is thus distinct from demonstrating § 102  novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) Thus, the search for an inventive concept and a novelty rejection are separate and distinct requirements from eligibility, patentability of the claimed invention under 102 and 103 with respect to the prior art, which, is neither required for, nor a guarantee of patent eligibility under 35 U.S.C. 101.  Therefore, applicants’ argument is not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 1: Independent Claim(s) 1 and 10, recites an entity that will receive customer order information for a certain delivery time at a delivery address, order information, and the number of delivery vehicles for the request, which, the entity will provide stock and fewer than request mobile sale vehicle information to a customer and update the stock information based on the order information received from the customer. Independent Claim(s) 1 and 10, as a whole recited limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: fundamental economic principles or practices, commercial or legal interactions (e.g., business relations and/or sales activities), and/or managing personal behavior or relationships or interactions between people. Claim(s) 1 and 10, recite(s) “storing,” “executing,” “managing stock information about stock of an item held by each of a plurality of mobile sales vehicles performing mobile sale,” “receiving, from each of the plurality of mobile sales vehicles, sales information indicating an item sold at a storefront of the respective mobile sales vehicle and current position information indicating a current position of the respective mobile sales vehicle,” “receiving, order information including information about an item ordered based on the stock information,” “transmitting,” “receiving, desired delivery time information at which a customer desires the item to be delivered and delivery address information indicating a delivery address of the item,” “specifying, when information indicating the desired delivery time is received, a mobile sales vehicle, among the plurality of mobile sales vehicles, capable of delivering the item to the delivery address by the desired delivery time, based on the current position of the mobile sales vehicle indicated by the current position information, and a position of the delivery address indicated by the delivery address information,” “transmitting the stock information,” “transmitting, the stock information about stock held by the mobile sales vehicle specified,” “executing,” “updating the stock information, based on at least one of the sales information and the order information,” “executing,” “receiving, a transmission request of information about a mobile sales vehicle delivering the item ordered based on the stock information,” “specifying, based on the current position of the mobile sales vehicle and the position of the delivery address, a mobile sales vehicle delivering the ordered item fastest to the delivery address, out of the mobile sales vehicles holding the item,” “transmitting information about the specified mobile sales vehicle,” “when a number of the mobile sales vehicles specified is more than two, receive, a delivery request for delivery of the item from fewer mobile sales vehicles than the mobile sales vehicles specified,” “specifying, the mobile sales vehicle in such a way that a number of the mobile sales vehicles delivering the ordered item to the customer is fewer than a number of the mobile sales vehicles included in the delivery request,” and “transmitting the order information along with the delivery address information to the specified mobile sales vehicles delivering the ordered item,” function(s)/step(s) are merely certain methods of organizing human activity: fundamental economic principles or practices, commercial or legal interactions (e.g., business relations and/or sales activities), and/or managing personal behavior or relationships or interactions between people. For instance Claim(s) 1 and 10, are similar to an entity receiving a customer order request, which, includes a delivery time and delivery address. The entity will then receive the order information, which, the entity will then update and receive stock information and delivery vehicles for selection based on the user delivery request information, which, the customer’s request can include a number of request delivery vehicles and the entity will provide the customer with fewer than the requested number of vehicles. The entity will then provide the delivery sales vehicles with the customer’s delivery address information for delivering the ordered item. See, Credit Acceptance Corp v, Westlake Services; and placing an order based on displayed market information, Trading Technologies Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1092, 2019 USPQ2d 138290 (Fed. Cir. 2019). The mere recitation of generic computer components (Claim 1: a stock management device, a memory, a processor, mobile sales vehicle, and a customer terminal; and Claim 10: a customer terminal and mobile sales vehicle) do not take the claims out of the enumerated group of certain methods of organizing human activity. Therefore, Independent Claim(s) 1 and 10, recite an abstract idea.

	Step 2A Prong 2: This judicial exception is not integrated into a practical application because the Claim(s) 1 and 10, as a whole describes how to generally “apply,” the concept(s) of “storing,” “executing,” “managing,” “receiving,” “receiving,” “transmitting,” “receiving,” “specifying,” transmitting,” “executing,”  updating,” “executing,”  “receiving,” “specifying,” and “transmitting,” information in a computer environment, respectively. The limitations that amount to “apply it,” are as follows (Claim 1: a stock management device, a memory, a processor, and a customer terminal and Claim 10: a customer terminal). Examiner, notes that the stock management device, the memory, the processor, and the customer terminal, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more, see MPEP 2106.05(f)). Here, the additional elements are merely receiving, storing, and transmitting information which is no more than “applying,” the judicial exception, also, see Alice Corp. Pty. Ltd. A commonplace business method or mathematical algorithm being applied on a general purpose computer. Examiner, further, notes that the “mobile sales vehicle,” moving and selling, indicates a “field-of- use,” within the technological environment of providing instructions to a vehicle for selling an item. As currently claimed, there is no improvement to the functioning of the mobile sales vehicle, and the instructions sent are similar to those that would be sent by an entity specifying where to move and have a items sold. Furthermore, like in Affinity Labs v. DirecTv, the additional elements generally link moving the mobile sells vehicle and selling items within the mobile sales vehicle, which, does no more than merely confine the use of the abstract idea to a vehicle delivering and/or receiving an object and thus fails to add an inventive concept to the claims. Also, similar to, In re Brown, where the court found that cutting hair after first determining the hair style was consider to be insignificant application, which, is merely insignificant extra-solution activity, see MPEP 2106.05(g). Here, applicant has provided limitations that are insignificant application when an user will order from certain stock and that stock information will then be received after the items have been ordered, which, the stock information will then be updated after ordering from the stock thus receiving order and stock information and then updating that stock information after ordering from the stock at best amounts to insignificant application, which, is a form of insignificant extra-solution activity. And, similar to Electric Power Group LLC, where the court found that selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display was consider to be selecting a particular type of data to be manipulated, which, is merely insignificant extra-solution activity, see MPEP 2106.05(g). Here, applicant has provided limitations that select a particular type of data to be manipulated when an entity will collect order information, stock information, and delivery request information for the amount of sales vehicles, which, will be used to determine the amount of stock held and the information to be displayed to the customer, which, at best amounts to select a particular type of data to be manipulated, which, is a form of insignificant extra-solution activity. Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component and insignificant extra-solution activity, which, are not practical application(s) of the abstract idea. Therefore, when viewed in combination these additional elements do not integrate the recited judicial exception into a practical application and the claims are directed to the above abstract idea(s).

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment. Examiner further, notes that the additional element (i.e., customer terminal, stock management device, and processor) are considered insignificant extra-solution activity, see above analysis. Similar to, Symantec, the court found that receiving or transmitting data over a network are well-understood, routine, and conventional computer function(s). Here, the applicant has provided that the stock management device and the customer terminals, which, include a processor are able to communicate with each other through a network, as taught in applicant’s published specification paragraph(s) 0155 and 0268. Examiner, further, notes that applicant provides that technology relating to ordering products from a mobile sales vehicle and transmitting that information to the mobile sales vehicle to be delivered to a user is common, see applicant’s published specification paragraph 0005. Thus, even when viewed as a whole, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claims are ineligible.

	The Independent Claim(s) 1 and 10 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the independent claim(s) above are no more than mere instructions to apply the exception using generic computer component(s), field-of-use, generally linking, extra-solution activity, and well-understood, routine, and conventional computer functions, which, do not provide an inventive concept. Therefore, Claim(s) 1 and 10 are not patent eligible.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628